    8:20-cv-00193-JFB-MDN Doc # 130 Filed: 02/23/21 Page 1 of 6 - Page ID # 2495




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEBRASKA

                                                       )
ANDREA GROVE and                                       )
CHRYSTINA WINCHELL,                                    )
individually and on behalf                             )
of similarly situated individuals,                     )       NO. 8:20-CV-00193-JFB-MDN
                                                       )
                 Plaintiffs,                           )
                                                       )
          v.                                           )
                                                       )
MELTECH, INC.,                                         )
H&S CLUB OMAHA, INC.,                                  )
and SHANE HARRINGTON,                                  )
                                                       )
                 Defendants.                           )
                                                       )

       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ SUPPLEMENTAL
             MOTION TO DISQUALIFY DEFENDANTS’ COUNSEL


          I.     INTRODUCTION

          Plaintiffs seek to supplement their Motion to Disqualify Attorney Evan Spencer, filed on

February 18, 2021 (Dkt. 124). After the contempt hearing which took place in this case last

Friday, Defendant Harrington announced to Club Omaha dancers that he was retiring from the

club and moving to Florida, and that Attorney Spencer would be one of the people taking over

the day-to-day operations of the club.1 See Ex. A to Savytska Decl. (“I am basically retiring form

the club business and @Brad Contreras and @Evan Spencer will take over all Club Omaha

duties.”). Mr. Spencer’s active involvement in Club Omaha operations warrants disqualification

on the additional ground that Mr. Spencer is a necessary witness in this case. Spencer’s active

involvement in the club’s operations, his financial interest in the club, and his shared liability for



1
    Plaintiffs intend to move to add Mr. Spencer as a Defendant in this case.
 8:20-cv-00193-JFB-MDN Doc # 130 Filed: 02/23/21 Page 2 of 6 - Page ID # 2496




the club’s violations preclude him from representing the Defendants in this case. For these

reasons, along with those detailed in Plaintiffs’ February 18 motion, Attorney Spencer must be

disqualified from this case.

       II.     ARGUMENT

       In addition to Attorney Spencer’s troubling and extremely unprofessional conduct in this

case to date, which, on its own, warrants Mr. Spencer’s disqualification, Mr. Spencer will now

be, and may well have already been, running Club Omaha. Accordingly, he cannot competently

represent the Defendants in this case. By virtue of his position at Club Omaha’s helm, Mr.

Spencer will be a key witness in any trial or other proceeding against the club, and should

therefore be disqualified from representing the Defendants. Mr. Spencer’s involvement in the

Club Omaha’s day to day operations, and his financial interest in the club would impermissibly

taint the proceedings, and make Spencer’s representation of the club highly inappropriate. Put

simply, Spencer cannot both have a stake in Club Omaha and continue to represent Club Omaha

in the proceedings.

       Spencer’s in-depth involvement in Club Omaha’s operations makes him a key witness,

and warrants immediate disqualification. A lawyer can be disqualified from a case where he is a

“’necessary’ witness—that is, (a) the lawyer must be ‘necessary’ in the sense that there are things

to which he is the only one available to testify and (b) the jury will likely become aware of the

lawyer's dual role.” Turner v. AIG Dom. Claims, Inc., 823 F. Supp. 2d 899, 907 (D. Neb. 2011).

“One purpose of the necessary witness rule is to avoid the possible confusion which might result

from the jury observing a lawyer act in dual capacities—as witness and advocate. Droste v.

Julien, 477 F.3d 1030, 1035–36 (8th Cir. 2007). While this rule “does not normally disqualify the

lawyer from performing pretrial activities[,] the one exception is when the ‘pretrial activity
 8:20-cv-00193-JFB-MDN Doc # 130 Filed: 02/23/21 Page 3 of 6 - Page ID # 2497




includes obtaining evidence which, if admitted at trial, would reveal the attorney's dual role.’” Id.

(quoting World Youth Day, Inc. v. Famous Artists Merch. Exch., Inc., 866 F.Supp. 1297, 1303

(D.Colo.1994)). In this case, Spencer is not just a necessary witness – he is now a key

decisionmaker at Club Omaha, and one of the two people responsible for the day-to-day

operations of the club.

       Spencer’s deep involvement in the club’s operations makes him complicit in the club’s

wage and hour violations, and renders impossible a meaningful distinction between his role as

advocate and as a responsible party in this case. Spencer must be disqualified immediately. As

the Second Circuit explained, “An attorney acts as an unsworn witness when his relationship to

his client results in his having first-hand knowledge of the events presented at trial. If the

attorney is in a position to be a witness, ethical codes may require him to withdraw his

representation.” U.S. v. Locascio, 6 F.3d 924, 933 (2d Cir. 1993). “Even if the attorney is not

called, however, he can still be disqualified, since his performance as an advocate can be

impaired by his relationship to the events in question. For example, the attorney may be

constrained from making certain arguments on behalf of his client because of his own

involvement, or may be tempted to minimize his own conduct at the expense of his client.” Id.

(emphasis added). “Moreover, his role as advocate may give his client an unfair advantage,

because the attorney can subtly impart to the jury his first-hand knowledge of the events without

having to swear an oath or be subject to cross examination.” Id.; see also United States v.

McKeon, 738 F.2d 26, 34–35 (2d Cir.1984) (requiring disqualification where attorney would be

essentially acting as both an advocate and a witness); United States v. Cunningham, 672 F.2d

1064, 1075 (2d Cir.1982) (upholding disqualification where an attorney would act as an unsworn

witness for defendant); United States v. Castellano, 610 F.Supp. 1151, 1167 (S.D.N.Y. 1985)
 8:20-cv-00193-JFB-MDN Doc # 130 Filed: 02/23/21 Page 4 of 6 - Page ID # 2498




(finding that attorney's appearance at counsel table, where attorney’s acceptance of benefactor

payments could be used to prove existence of criminal enterprise, would itself distort the

factfinding process). All of these considerations warrant the disqualification of Mr. Spencer here.

       Spencer will be more than just privy to the events happening at Club Omaha, including

the rules applicable to dancers, their classification as independent contractors, tip-outs and fees –

he will be a central actor in the club’s operations. In similar circumstances, courts have

disqualified counsel. See Noval Williams Films LLC v. Branca, 128 F. Supp. 3d 781, 790

(S.D.N.Y. 2015) (“Plaintiff's counsel . . .served as a producer of Plaintiff's documentary, served

as transactional and intellectual property counsel in connection with the film, and negotiated

licensing agreements at issue in this action . . . was involved in obtaining the license for the

disputed photographs, and remains one of Plaintiff's managers.”); Premium Products, Inc. v. Pro

Performance Sports, LLC, 997 F. Supp. 2d 433, 436 (E.D. Va. 2014) (“Spiegel is not only the

sole inventor of the patent at issue but also the sole prosecuting attorney both of the patent and

the trade dress. Moreover, Spiegel is the sole owner, officer, and director of Premium and has

been since Premium's incorporation in 1984. Given the depth of Spiegel's involvement, it is clear

that Spiegel would be a necessary witness at trial.”); (Royal Travel, Inc. v. Shell Mgt. Hawaii,

Inc., 2009 WL 649929, at *1 (D. Haw. Mar. 12, 2009) “Mr. Blanton is the president of Royal

Travel . . . a travel service business, and its operations include the acquisition of real and

personal property in the United States and elsewhere. Defendants state that Mr. Blanton has

owned and regularly rented out a unit in Keauhou Gardens I since 1994 . . .Further, Mr. Blanton

is on the Board of Directors of the Keauhou Gardens I AOAO.”); World Youth Day, 866 F.

Supp. at 1302 (D. Colo. 1994) (“Zalon is the only individual on FAME's side with first-hand

non-privileged knowledge of many relevant and material facts at issue in this case. For instance,
 8:20-cv-00193-JFB-MDN Doc # 130 Filed: 02/23/21 Page 5 of 6 - Page ID # 2499




Zalon and Ortiz were the only participants in numerous and lengthy telephone negotiations

concerning the detailed agreement, the contents of which are directly relevant to WYD's claims

for breach of implied contract and breach of the duty of good faith.”).

Here, Spencer’s extensive involvement in Club Omaha’s operations, his likely financial stake in

the club, and his potential shared liability for the club’s violations, disqualify him from

representing Defendants.

       III.     CONCLUSION

       In light of his extensive personal involvement in the operations of Club Omaha, and his

role as a key witness in this case, Spencer must be disqualified as counsel for Defendants.



DATED:          February 23, 2021              Respectfully submitted,

                                               ANDREA GROVE, and
                                               CHRYSTINA WINCHELL,
                                               on behalf of themselves
                                               and all others similarly situated,

                                               By her attorneys,


                                               /s/ Olena Savytska
                                               Harold Lichten
                                               Olena Savytska
                                               LICHTEN & LISS-RIORDAN, P.C.
                                               729 Boylston Street, Suite 2000
                                               Boston, MA 02116
                                               (617) 994-5800
                                               hlichten@llrlaw.com
                                               osavytska@llrlaw.com


              CERTIFICATE OF COMPLIANCE PURSUANT TO RULE 7.1(d)(3)

       I hereby certify that this brief complies with the word limits set out in Rule 7.1(d)(1)(A).
This brief, including the caption, headings, footnotes, and quotations, contains a total of 1250
words.
 8:20-cv-00193-JFB-MDN Doc # 130 Filed: 02/23/21 Page 6 of 6 - Page ID # 2500




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 23 day of February, 2021, a copy of the foregoing document
was filed electronically through the Court’s CM/ECF system, which will send notice of this
filing to all counsel of record.

                                             /s/ Olena Savytska
                                             Olena Savytska, Esq.
